ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 November 2017 and 26 December 2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest the limitations of the claimed invention. The Prior Art teaches systems of utilizing trained machine learning models with respect to generating and receiving inputs regarding contextual information associated with a first user device and a second user device, and utilizing those inputs to identify transmissions between the first and second user devices. Furthermore, the Prior Art teaches systems that may determine transmission to cancel upon some conditions passing a threshold within a communication network. However, the Prior Art fails to sufficiently teach or suggest wherein such systems utilize the machine learning models, and contextual information to determine which of a number of transmissions from the first user device to a number of recipient devices the user of the first user device is predicted or likely to cancel responsive to the number of transmissions by the first user device exceeding a threshold number allowed by said user/user account. As such, the required elements of the combination of limitations of the claimed invention are considered to be non-obvious over the Prior Art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421